—In a proceeding pursuant to CPLR article 78 to vacate a determination of the respondent Board of Education of the City of New York dated January 16, 1998, which terminated the petitioner’s employment as an interim-acting “Special Education Review Specialist” effective January 31, 1998, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Kramer, J.), dated November 18, 1998, which granted the respondent’s motion pursuant to CPLR 3211 (a) (7), denied the petition, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
Since the petitioner was a non-tenured, interim-acting employee, the respondent could terminate her employment *456without any statement of reasons, provided that the termination was not in bad faith (see, Matter of Green v Board ofEduc., 262 AD2d 411; Matter of Iannuzzi v Town of Brookhaven, 258 AD2d 651). The petitioner bears the burden of proving that the termination of her employment was for impermissible reasons (see, Matter of Green v Board of Educ., supra; Matter of Ianuzzi v Town of Brookhaven, supra). The petitioner proffered only conclusory, unsupported, and irrelevant arguments and thus failed to sustain her evidentiary burden (see, Matter of Green v Board of Educ., supra; Matter of Williams v Commissioner of Off. of Mental Health of State of N. Y., 259 AD2d 623; Matter of Leskow v Office of Ct. Admin., 248 AD2d 1004).
The petitioner’s remaining contentions are without merit. Bracken, J. P., S. Miller, Thompson and Friedmann, JJ., concur.